Title: From James Madison to James Wilkinson, 12 October 1811
From: Madison, James
To: Wilkinson, James


SirWashington Octr. 12. 1811
I have received your letter of the 9th inst: inclosing a statement of a private conversation between Lt. Opie, and Mr. Simmons Acct. of the War Department, made by the former.
The considerations out of which the Court Martial in your case grew, would attach particular regret to any circumstance affecting, even in appearance or opinion, the justice and fairness of the proceedings, as they relate to yourself, as well as to the public. And you very justly take for granted that the Executive would be incapable of any other views or sentiments. Accept my respects
James Madison
